Title: Circular Letter to American Consuls, Mediterreanean, 2 June 1804
From: Madison, James
To: American Consuls, Mediterranean



Sir.
Department of State, June 2d. 1804.
On receiving information of the loss of the Philadelphia, an act of Congress was passed whereby a Million of dollars, was appropriated to enable the President to impart such vigor to the conduct of the war as might at once change the exultation of the enemy in his casual fortune into a more proper sentiment of fear and prepare the way for a speedy & lasting peace with Barbary. The five following frigates have therefore been appointed to sail into the Mediterranean, and will proceed without delay, viz.


The President of
44 guns
Commodore S. Barron.


The Congress of
36  do.
Capt. Rodgers.


The Constellation
36  do.
Capt. Campbell


The Essex
32  do.
Capt. J. Barron.


& The John Adams

Capt. Chauncey.


armed en flute, making our whole force in that Sea to amount to 6 frigates & five Sloops of war.
It having been found necessary to change the form of the Mediterranean Passport now in use, arrangements have been made with the Barbary powers, by which either the old or the new form will be sufficient to protect our Vessels until the 1st. of July 1805, after which the new form only will be valid. I am &c.
James Madison.
